Citation Nr: 1702065	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating prior to April 24, 2013, and in excess of 10 percent therefrom, for residuals of a left ankle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2001 to July 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA), which assigned an initial noncompensable rating for residuals of a left ankle injury.  The rating was increased to 10 percent, effective April 24, 2013, by rating decision of the New York, New York, RO in May 2013.  As the Veteran continues to express dissatisfaction with this rating, and it is less than the maximum under the applicable criteria, the rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the rating period prior to April 24, 2013, the Veteran's left ankle injury residuals were manifested by MRI evidence of edema, tenosynovitis and complete ligament tear with dorsiflexion limited to 15 degrees that was productive of moderate impairment.  

2. For the rating period from April 24, 2013, and thereafter, the residuals of a left ankle injury were primarily manifested by X-ray evidence of degenerative joint disease and plantar flexion limited to 40 degrees that was productive of moderate impairment.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for residuals of a left ankle injury were met prior to April 24, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5271 (2016).  

2.  The criteria for an initial increased rating in excess of 10 percent for residuals of a left ankle injury were not met as of April 24, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71, Code 5271 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in May and June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In this case, the Board has considered the entire period of initial rating claim from April 25, 2012, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Residuals of a Left Ankle Injury

Service connection for residuals of an injury of the left ankle, left ankle sprain, status post closed ankle dislocation, was granted by the RO in a December 2012 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5271 from the date of claim in April 2012.  As noted, the rating was increased to 10 percent, effective on April 24, 2013, by rating decision of the RO dated in May 2013.  

A report of private MRI study of the Veteran's left ankle, dated in April 2012, includes impressions of mild bone marrow edema of the dorsomedial aspect of the talar neck, extending into the talar body, which may represent a mild bone contusion; bone marrow edema of the posterior medial aspect of the medial malleolus, which might be related to inflammatory tenosynovitis of the adjacent posterior tibial tendon or represent a mild bone contusion; tenosynovitis of the posterior tibial, flexor digitorum longus, and peroneal tendons; and complete tear of the anterior talofibular ligament.  

An examination was conducted by VA in December 2012.  The diagnoses were ankle sprain, closed ankle dislocation, and laxity of the ligaments.  The examiner reviewed the Veteran's history of left ankle injuries in service and noted that he had been unable to walk or work for a period of time, then used crutches, but was now recovered and back to work.  The Veteran did not have residual pain, but did report having twisted the ankle twice since the spring of 2012.  Range of motion of the left ankle was plantar flexion to 45 degrees, which is normal; and dorsiflexion to 15 degrees, with normal range being to 20 degrees.  The Veteran was able to perform repetitive-use testing without additional functional loss or limitation of range of motion.  There was no functional loss or pain reported.  Strength testing was normal.  No laxity or ankylosis was noted.  The Veteran did use an ankle brace while ambulatory.  Imaging studies reportedly showed no abnormal findings.  The ankle disorder did not impact his ability to work.  

A VA X-ray study, dated on April 24, 2013, showed minimal ligamentous calcification of the medial malleolus of the left ankle that may represent an old injury and/or degenerative changes.  As a result of this X-ray study, the diagnosis was changed from left ankle sprain to left ankle degenerative disease.  

An examination was conducted by VA in December 2016.  At that time, the diagnosis was left ankle sprain, status post closed ankle dislocation.  An X-ray study showed a small stable ossific density inferior to the medial malleolus that may be an old avulsion fragment.  Regarding pain in the left ankle, the Veteran rated it as 1/10, flaring to 6-7/10 that resolved quickly.  He ambulated with a normal gait with no tenderness around the left ankle or lower leg.  He stated that he had pain in the left ankle in cold weather when it was below 40 degrees or after walking for one hour.  He continued to have episodes of rolling the left ankle about twice per month.  Range of motion of the left ankle was from 0 to 20 degrees of dorsiflexion and 0 to 40 degrees of plantar flexion, which was described as abnormal.  There was objective evidence of localized tenderness or pain on palpation around the left lateral malleolus.  There was no ankylosis or instability.  The examiner noted that there was minimal soft tissue fullness of the left lateral malleolus as compared to the right, without gross ligamental laxity.  The Veteran did use a brace for assistance.  The examiner stated that the Veteran's left ankle condition affected his ability to perform physically demanding activities and occupational tasks.  

For moderate limitation of motion of the ankle, a 10 percent disability rating is warranted; a 20 percent disability rating requires marked limitation of motion.  38 C.F.R. § 4.71a, Code 5271.  

At the time that the Veteran was first examined by VA for his left ankle disability limitation of dorsiflexion was demonstrated.  While arthritis was not initially demonstrated in the MRI study in April 2012, it was found on an X-ray study in 2013.  Significantly, the imaging conducted on VA examination in 2016 showed findings consistent with an old injury.  At that time, limitation of plantar flexion was shown.  With the resolution of reasonable doubt, the Board finds that the limitation of dorsiflexion demonstrated on initial VA examination is sufficient for a 10 percent rating.  To this extent, the appeal is granted.  A rating of 20 percent is not demonstrated since marked limitation of motion is not demonstrated on any examination throughout the appeal.  As such, a rating in excess of 10 percent is not warranted.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left ankle limitation of motion is rated under Code 5271 for limitation of motion of the ankle joint with or without arthritis, which directly corresponds to the schedular criteria for the ankle disability.  This also incorporates various orthopedic factors that limit motion or function of the ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left ankle disability, and no referral for an extraschedular rating is required.  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's service-connected PTSD, hearing loss, low back injury, and tinnitus.  The Veteran has identified no such symptoms.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran is shown to be employed.  As such, a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).

For these reasons, the Board finds that a preponderance of the evidence supports an initial 10 percent rating for the left ankle injury residuals from April 25, 2012, but is against the Veteran's claim for an initial rating in excess of 10 percent.  Reasonable doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating of 10 percent for residuals of an injury of the left ankle is granted from the effective date of service connection in April 2012.  To this extent the appeal is granted, subject to the controlling regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for residuals of an injury of the left ankle is denied.  


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


